Order filed December 19, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00220-CV
                                 ____________

          MEHMET OKUMUS AND SENOL OKUMUS, Appellant

                                         V.

                         GARY J. MOUTON, Appellee


                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-10370


                                     ORDER

      The supplemental reporter’s record containing the exhibits admitted into
evidence in this case was due December 13, 2019. See Tex. R. App. P. 35.1. On
December 3, 2019, this court ordered the court reporter to file the exhibits admitted
into evidence at trial on July 6, 2017, within 10 days. The exhibits have not been
filed with this court and no request for an extension of time has been filed.
Because the supplemental reporter’s record has not been filed timely, we issue the
following order.

       We order Alexandra Lindsey McDaniel, the official court reporter, to file a
supplemental reporter’s record containing the exhibits admitted into evidence at
trial on July 6, 2017, in this appeal within 15 days of the date of this order. No
further extension will be entertained absent exceptional circumstances. The trial
and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Alexandra Lindsey McDaniel does
not timely file the supplemental reporter’s record as ordered, we may issue an
order directing the trial court to conduct a hearing to determine the reason for the
failure to file the record.




                                   PER CURIAM


Panel consists of Justices Christopher, Jewell and Bourliot.